On Rehearing.
Per Curiam.
— The statements contained in the demurrer to the evidence do not show contributory negligence on the part of the plaintiff.
It clearly appears that the plaintiff knew the defendant was rapidly driving down Twigg Street making a noise, and that the plaintiff turned into Jefferson Street but did not know the defendant had turned into that street behind him until it was too late to avoid the injury, and that “the defendant was driving in a run or gallop and whipping his horse when coming on Twigg Street to said crossing, and continued to do so until after plaintiff was struck”
A rehearing is denied.